Case: 14-10365    Date Filed: 12/17/2014   Page: 1 of 2


                                                       [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10365
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:13-cr-00363-JSM-AEP-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

ALAIN CEBALLOS-RODRIGUEZ,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (December 17, 2014)

Before TJOFLAT, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
              Case: 14-10365     Date Filed: 12/17/2014    Page: 2 of 2


      Victor D. Martinez, appointed counsel for Alain Ceballos-Rodriguez

(“Ceballos”) in this direct criminal appeal, has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Ceballos’s convictions and sentences are AFFIRMED.




                                          2